


Exhibit 10.6

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

2001 EMPLOYEE STOCK PURCHASE PLAN

 

Second Amendment

 

The Inverness Medical Innovations, Inc. 2001 Employee Stock Purchase Plan shall
be amended as follows, effective as of the date hereof:

 

1.               Insert the following sentence after the last full sentence of
Section 2, Offerings:

 

The Board may also commence a special Offering for employees of Designated
Subsidiaries who are eligible to participate in the Plan that will begin on the
date that an acquired company is acquired or becomes a Designated Subsidiary,
and will end on the next June 30 or December 31, which ever shall occur first.

 

2.               Delete the text of Section 3, Eligibility, in its entirety and
replace it with the following:

 

All employees of the Company (including employees who are also directors of the
Company) and all employees of each Designated Subsidiary (as defined in
Section 11) are eligible to participate in any one or more of the Offerings
under the Plan, provided that as of the first day of the applicable Offering
(the “Offering Date”) they are customarily employed by the Company or a
Designated Subsidiary for more than 20 hours a week and have completed at least
three (3) consecutive calendar months of employment with the Company or any
Designated Subsidiary (including periods of employment with the Designated
Subsidiary which pre-date such designation and/or the acquisition of the
Designated Subsidiary by the Company or any subsidiary thereof).  To the extent
that a subsidiary of the Company was made a Designated Subsidiary subsequent to
an acquisition pursuant to which a substantial amount of assets was acquired by
such Designated Subsidiary, whether via a merger, asset acquisition or
otherwise, employment with any legal predecessor entity or any entity
transferring assets to the Designated Subsidiary as part of such acquisition
shall be counted as employment with the Designated Subsidiary.

 

3.               To designate Inverness Medical - BioStar Inc. as a Designated
Subsidiary under the Plan.

 

4.               To designate Inverness Medical Iberica, S.A.U. as a Designated
Subsidiary under the Plan.

 

 

--------------------------------------------------------------------------------


 

5.               Except as herein amended, the provisions of the Plan shall
remain in full force and effect.

 

 

 

 

 

APPROVED BY THE BOARD OF DIRECTORS:  October 14, 2005

 

 

 

2

--------------------------------------------------------------------------------
